Citation Nr: 0532972	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-04 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right shoulder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for degenerative joint 
disease of the right shoulder. In November 2003, the veteran 
testified at an RO hearing.

The Board remanded this case for additional development in 
February 2005.  The RO has conducted the necessary 
development; thus, this case is properly before the Board.


FINDINGS OF FACT

1.  Degenerative joint disease of the right shoulder was not 
diagnosed within one year of discharge from service, or for 
many years thereafter.

2.  The competent medical evidence of record does not relate 
the veteran's current degenerative joint disease of the right 
shoulder to any event service, including any in-service 
shoulder injury.


CONCLUSION OF LAW

Degenerative joint disease of the right shoulder was not 
incurred in or aggravated by service, nor may its incurrence 
or aggravation therein be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
February 2002 rating decision, July 2002 statement of the 
case (SOC), and December 2002, November 2003, May 2004, and 
July 2005 supplemental statements of the case (SSOC's) that 
discussed the pertinent evidence, and the laws and 
regulations related to a service connection claim for 
degenerative joint disease of the right shoulder.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claim.

In addition, in a June 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in June 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a February 2002 rating decision, the RO denied 
the veteran's service connection claim for degenerative joint 
disease of the right shoulder.  In June 2004, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in June 2004 was not given prior to 
the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated in April 2001 and August 
2002, and a September 2002 private medical statement.  The 
veteran indicated that he had a file with the Texas Worker's 
Compensation Commission (TWCC).  However, in response to VA's 
request, the TWCC responded in an August 2003 letter that no 
medical dispute resolution file for the veteran was located.  
Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  Moreover, 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in March 2005, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In June 2001, the veteran filed a claim of service connection 
for degenerative joint disease of the right shoulder.  In 
November 2003, he testified at an RO hearing that while 
serving in the U.S. Army in Korea in 1964, he injured his 
right shoulder when he fell off a truck, and again in 1965 in 
Vietnam, when he fell into a hole.  He also states that since 
the original injury, he has had discomfort in his right 
shoulder, and that within the last 10 years, it has gotten 
worse.  He reports that now, he has pain all the time.  He 
states that he cannot get his hands over his head without a 
lot of pain, and that he has been forced to work only part- 
time as a barber.  He notes that in 1996, he re-injured his 
right shoulder when he fell on a wet floor.  In sum, the 
veteran contends that his current shoulder condition is 
directly related to his service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the evidence shows the veteran has a current right 
shoulder disability.  

An April 2001 VA radiology report shows an impression of 
acromioclavicular joint narrowing in the right shoulder, 
probably due to osteoarthritis or old injury.

An August 2002 VA medical record shows complaints of shoulder 
scapular pain increasing for many years with degenerative 
joint disease.  The report also shows the veteran indicated 
that he had this pain since 1966 in service.

A March 2005 VA MRI examination report shows a small cyst at 
the posterior humeral head, but no tear of the rotator cuff 
tendon identified.  There also was mild acromioclavicular 
arthrosis and some associated mild narrowing of the medial 
outlet.  Clinical correlation for the presence of impingement 
was indicated.  The examiner noted that these findings were 
unchanged since the April 2001 examination.

The next issue is whether there is any in-service incurrence 
of a right shoulder disability.  The service medical records 
show that the veteran was seen for pain in the right scapula 
area in August 1966.

As the evidence shows a current right shoulder disability and 
complaints of pain in the right scapula area in service, the 
determinative issue becomes whether there is any relationship 
between these.

The Board first notes that the first finding suggestive of 
arthritis was not until April 2001, which is more than 30 
years after discharge.  Thus, service connection on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309.

Moreover, the Board also finds that service connection is not 
warranted on a direct incurrence basis.

A March 2005 VA examination report shows the veteran's claim 
file was reviewed extensively.  The examiner also noted the 
veteran's reports of an in-service injury to his right 
shoulder when he fell from a military truck in 1963, and re-
injury in 1966.  The veteran also noted that he fell on his 
tailbone in 1996.  The examiner stated that it was his 
medical opinion that "the veteran's right shoulder condition 
is less likely than not secondary to the one-time injury that 
he suffered when he was on active duty."  He indicated that 
his opinion was based on review of the claims file and a 1969 
examination, when the veteran did not indicate that he had 
any problem with his shoulder.  The examiner also found that 
there was evidence that the veteran started having problems 
with his right shoulder about six years ago, which was most 
likely the time that the veteran started developing 
osteoarthritis due to his age.  The examiner noted that the 
evidence also shows that the osteoarthritis is in both 
shoulders, and it is most likely only secondary to age and 
not due to the one injury that he had.  Additionally, the 
examiner indicated that the veteran has evidence of rotator 
cuff tear to the right shoulder, which most likely is 
secondary to injury that the veteran does not remember.  This 
is the only opinion of record addressing the etiology of the 
veteran's degenerative joint disease of the right shoulder.  
A September 2002 private medical statement notes the 
veteran's reports of in-service injury and persistent 
complaints of right shoulder pain, but does not provide a 
medical opinion on whether the right shoulder disability is 
related to service.

Thus, upon review, the Board finds that the preponderance of 
the evidence is against the claim.  Although the veteran has 
contended that his right shoulder disability is related to 
his service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's assertions, they do not outweigh the medical 
evidence of record, which shows that the veteran's right 
shoulder disability is not related to service.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the claim of service connection for degenerative 
joint disease of the right shoulder is denied.  In making 
this decision, the Board has considered the benefit-of-the-
doubt-doctrine.  However, as the evidence is not 
equibalanced, in this regard, the benefit-of-the-doubt-
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Entitlement to service connection for degenerative joint 
disease of the right shoulder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


